December 23, 2008 VIA EDGAR Securities and Exchange Commission 100 F Street, NE Washington, DC20549 Re: Harding, Loevner Funds, Inc. (the “Fund”) 333-09341, 811-07739 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, please accept this letter on behalf of the Fund as certification that the Prospectuses and Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 25 (the “Amendment”) to the Fund’s Registration Statement on Form N-1A.The Amendment was filed electronically on December 22, 2008. Please call the undersigned at (617) 662-1749 with any questions you may have regarding this filing. Very truly yours, /s/ Brian C.
